Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Supplemental Amendment and Remarks filed December 3, 2021.
New claims 79-84 are acknowledged.  Claims 63 and 78 have been amended.   
Claims 2-7, 9, 12, 30, 33, 36, 38, 63, 66, and 77-84 are pending in the instant application.
Claims 2-7, 9, 12, 30, 33, 36, 38, 63, 66, and 77-84 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed May 7, 2021, claims 2-7, 9, 12, 30, 33, 36, 38, 63, 66, 77, and 78 were rejected under 35 U.S.C. 103 as being obvious over WO 2012/025251 A1 (hereinafter, “the WO”) (submitted and made of record in the Office Action filed September 13, 2018).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed May 7, 2021.  NOTE:  New claims 79-84 are drawn to subject matter within the scope of the rejected claims and, if present, would have 

Response to Arguments
In response to this rejection, Applicants first argue that the instant invention relates to using an MCP-1 spiegelmer alone or solely (e.g. single active agent) to reduce proteinuria levels, which reduction persists at least one month after terminating use of the spiegelmer.  Applicants argue that on the other hand, the WO does not teach or suggest reducing proteinuria level using an MCP-1 spiegelmer alone, but instead teaches combination therapy, wherein spiegelmers to SDF-1 and MCP-1 were used.  Applicants argue that, in fact, WO can be considered to teach away from using one MCP-1 spiegelmer in combination with an SDF-1 spiegelmer or from using an MCP-1 spiegelmer alone because superior results were obtained using the SDF-1 spiegelmer alone, and the combination of the SDF-1 and MCP-1 spiegelmers was not better than use of the SDF-1 spiegelmer alone.  Applicants point the Examiner to Figure 19B of the WO document.
Applicants secondly argue that the inventors of the instant invention uncovered that reduced proteinuria extends beyond exposure to a spiegelmer of interest.  For example, urine protein levels remained lower than baseline 30 days AFTER exposure to a spiegelmer of interest was terminated.  Applicants submit that these results are surprising and unexpected since the half-life observed for spiegelmers and PEGlyated spiegelmers is typically in the range of from half a day to two days, depending on the administration route and the amount of spiegelmer administered.  Applicants point to rely on Boyce et al. (British Journal of Pharmacology, 2016 Vol. 173:1580-1588) and Vater et 
Applicants argue that the observed unexpected and superior properties of the claimed subject matter over the teachings of the WO overcome any asserted prima facie case of obviousness over the WO document and therefore, withdrawal of the rejection is requested.
These arguments and submissions have been fully considered, but are not found persuasive.  Regarding Applicant’s first argument that WO does not teach or suggest reducing proteinuria level using an MCP-1 spiegelmer alone, but instead teaches combination therapy, wherein spiegelmers to SDF-1 and MCP-1 were used, the Examiner has not found this to be persuasive.  It should be noted that similar arguments were made in Applicant’s Remarks filed December 18, 2020.  In response, the Examiner addressed the fact that the claims are not limited in scope to using an MCP-1 spiegelmer alone since the claims recite “comprising” language.  See the Non-Final Rejection mailed May 7, 2021.  The following is reiterated from that Office Action:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term 'comprising,' the terms 'containing' and 'mixture' are open-ended.").< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition 'comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word 'comprising' transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. 

Therefore, the claims do not exclude the combination therapy of spiegelmers targeted to SDF-1 and MCP-1.  In other words, the claims include a MCP-1 spiegelmer and extra/additional elements, such as, in this case, a SDF-1 spiegelmer.
It is noted that these arguments have already been made of record and Applicants have not made any rebuttal to the fact that the claims recite open-ended language (e.g. comprising) such that the scope of the claimed invention is not drawn or directed to using a MCP-1 spiegelmer alone or as a single active agent.  
Furthermore, assuming arguendo that the claims were drawn or directed to using a MCP-1 spiegelmer alone or as a single active agent, contrary to Applicant’s arguments, the WO document does indeed teach an MCP-1 spiegelmer alone reduces proteinuria levels in db/db mice.  See Figure 19B, for example where MCP-1 spiegelmer (mNOX-E36) significantly reduced urinary albumin/creatinine ratios (abbr. UACR) when compared to control Spiegelmer treatment.  Therefore, it is clear that mNOX-E36 solely effectively and significantly reduced proteinuria as measured by UACR ratios and is hardly a teaching away.

Urinary albumin/creatinine ratios (abbr. UACR) were determined as a functional marker of the glomerular filtration barrier at the initiation (4 months, grey bars) and termination of treatment (6 months, black bars); and

MCP-1 blockade by mNOX-E36 as well as SDF-1 blockade by NOX-A12 significantly reduced urinary albumin/creatinine ratios (abbr. UACR) when compared to control Spiegelmer treatment at 6 months (Fig. 19B). 
 

Therefore, and contrary to Applicant’s arguments, the WO did indeed measure proteinuria levels AFTER exposure to the spiegelmer of interest was terminated and found the levels to be reduced/lowered when compared to control.
The Examiner has also considered the references of both Boyce et al. and Vater et al., but has not found them to be persuasive since they are directed to spiegelmers that are entirely different than those used in the present Specification and claims.  Nowhere do Boyce et al. and/or Vater et al. mention the NOX-E36 spiegelmer of WO or the NOX-E36 (SEQ ID NO:37, an MCP-1-binding spiegelmer) of the present invention.  Therefore, the arguments regarding the half-life and pharmacologic effect of spiegelmers taught by Boyce et al. and Vater et al. appear to be misplaced.
Regarding Applicants argument of unexpected and superior properties of the claimed subject matter over the teachings of the WO document, this too is not found persuasive.  Applicant is reminded that to argue unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art.  Declarations must be specific and should refer to factual data in the Specification.  In Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010).  
In the present case, Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the fact that the WO document teaches mNOX-E36 effectively and significantly reduced proteinuria as measured by UACR ratios.  WO also teaches that proteinuria is reduced when comparing the initiation (4 months) and termination of treatment (6 months) after exposure to the NOX-E36 spiegelmer.  See Figure 19B of the WO document.
Given the explicit teachings of the WO document and without a further direct comparison, there is no evidence of record to indicate that the “unexpected results” are indeed unexpected.  Applicant has not established that "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex Parte Gelles.  22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) MPEP 716.02(b).  Furthermore, there is nothing of record to show that the NOX-E36, MCP-1 Spiegelmer 
Absent a Declaration arguing unexpected results and providing a direct comparison of the claimed invention with the closest prior art and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the prior art. 
Regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of one of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is noted that the Examiner has not used any knowledge gleaned from Applicant’s disclosure to reject the present claims.
Regarding new claims 79-84, the WO document is relied upon as discussed previously.  
The WO teaches the spiegelmers of their invention are peglyated.  The WO teaches that in preferred embodiments, the PEG modification/moiety consists of a straight or branched PEG, whereby preferably the molecular weight of the straight or branched PEG is from about 20,000 to 120,000 daltons (Da), more preferably from about 30,000 to 80,000 Da and most preferably about 40,000 Da.  
Also, the WO teaches that the modification/moiety can, in principle, be made to the nucleic acid molecules of the present invention at any position thereof. Preferably such 
Finally, the WO teaches the PEG modification/moiety of their invention comprises SEQ ID NO:116 or SEQ ID NO:117 of the present invention.  See WO document at Table 1, SEQ ID NO:111 and SEQ ID NO:112, NOX-E36-5'PEG, and NOX-E36-3'PEG, respectively. 
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  


Claims Rejection - Improper Markush
In the previous Office Action mailed May 7, 2021, claim 63 was rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed May 7, 2021.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
 
/TERRA C GIBBS/Primary Examiner, Art Unit 1635